The defendant contends that the seizure of the contraband he discarded during his flight from the police is tainted by the unlawful pursuit by the police. We disagree. The hearing testimony indicates that the defendant fit the description of a suspect in a robbery which occurred about five minutes earlier in a parking lot adjacent to the housing complex where the defendant was apprehended. Under the circumstances, and in view of the defendant’s furtive behavior, the police possessed sufficient "reasonable suspicion that the defendant had committed, or was about to commit a crime, such that pursuit by the officers was justified” (People v Leung, 68 NY2d 734, 736; People v Greaves, 123 AD2d 445, lv denied 69 NY2d 712). The retrieval of the plastic bags discarded by the defendant during his flight, which appeared to contain marihuana and other controlled substances, provided the necessary probable cause to arrest him and to conduct a search incident thereto (see, People v Greaves, supra). Accordingly, suppression of the physical evidence was properly denied.
*368We have examined the defendant’s remaining contentions and find them to be without merit. Mollen, P. J., Mangano, Bracken and Lawrence, JJ., concur.